We do not concur in the strictures passed upon counsel in the opinion at the Appellate Division, but as we cannot say that there was no evidence to support the findings to the effect that the execution and delivery of the deed were not the voluntary acts of the plaintiff, but was brought about by undue influence exercised on the part of the defendant, who stood in a confidential relation towards her, we are constrained to affirm the judgment.
The judgment should be affirmed, with costs.
PARKER, Ch. J., O'BRIEN, BARTLETT, VANN, LANDON, CULLEN and WERNER, JJ., concur.
Judgment affirmed.